Citation Nr: 9909741	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  95-27 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the veteran's income is excessive for purposes of 
payment of improved pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from May 1966 to March 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1986 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 1997, the 
Board determined that the veteran was entitled to a permanent 
and total disability rating for pension purposes, but 
remanded this case to the RO for further development 
regarding whether the veteran's income is excessive for 
purposes of payment of improved pension benefits.  In April 
1998, the Board again remanded this case to the RO for 
further development.  


REMAND

As previously noted, in the Board's April 1997 decision, the 
Board determined that the veteran was entitled to a permanent 
and total disability rating for pension purposes.  However, 
the Board remanded this case to the RO for further 
development regarding whether the veteran's income is 
excessive for purposes of payment of improved pension 
benefits.  The veteran was instructed to submit current 
financial information, which he did.  A review of these forms 
shows that he furnished financial information from 1985 
through the present time and information regarding 
unreimbursed medical expenses from 1995 through 1997.  In 
August 1997, the RO issued a supplemental statement of the 
case in which it was indicated that the veteran's income was 
excessive for purposes of payment of improved pension 
benefits from 1985 to the current time.  Subsequently, the RO 
determined that the effective date for entitlement to a 
permanent and total disability rating for pension purposes is 
September 17, 1985.  

As noted in the Board's prior remand in April 1998, the 
veteran's income for improved pension benefits, must be 
considered in periods of consecutive 12-month increments to 
the current time.  The Board notes that these 12-month 
increments are considered a 12-month annualization period 
under VA regulations.  The applicable legal criteria provide 
that for the purpose of computing income for improved 
pension, payments of any kind from any source shall be 
counted as income during the 12 month annualization period in 
which received, unless specifically excluded under 38 C.F.R. 
§ 3.272.  38 C.F.R. § 3.271(a) (1998).  Thus, the veteran's 
income, less any excluded income per 38 C.F.R. § 3.272 (1998) 
must be considered on an annualized basis as of the effective 
date of entitlement.  In this case, as previously noted, the 
RO only considered the veteran's claim for improved pension 
benefits on a calendar year basis from 1985.  Further it did 
not provide its authority for using a calendar year basis 
rather than an annualized basis.  In the recent case of 
Stegall v. West, 11 Vet. App. 268 (1998), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that a remand by the Board 
imposes upon the Secretary of the VA a concomitant duty to 
ensure compliance with the terms of the remand.  It was 
further held that where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  The Court also noted that its holdings in that 
case are precedent to be followed in all cases presently in 
remand status.  Id.  In light of the foregoing, this case 
must be remanded again for the RO to consider the veteran's 
claim for improved pension on an annualized basis.  If it 
uses a calendar year basis, it must cite to its authority in 
so doing.  In making these calculations, the RO should 
consider the evidence of record regarding unreimbursed 
medical expenses.  The Board notes that although he was 
requested to submit further information regarding 
unreimbursed medical expenses, he has failed to do so.  
Nevertheless, the information in the record must be 
considered.  

Under the circumstances of this case, additional development 
is necessary in order to fulfill the VA's duty to assist.  
Accordingly, this matter is REMANDED for the following 
action:

The RO should consider the veteran's 
claim for improved pension on an 
annualized basis.  If it uses a calendar 
year basis it must cite to its authority 
in so doing.  If the action is adverse to 
the veteran he should be furnished a 
supplemental statement of the case and 
the case should be returned to the Board 
for further appellate action.

The purpose of this REMAND is to assist the veteran in 
developing his claim.  No action is required of him until 
further notice.  The Board expresses no opinion, either 
factual or legal, as to the ultimate determination warranted 
in this case pending completion of the requested action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).






- 4 -


